                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

PAUL GRATTON,                                    )
                                                 )       NO. 3:20-cv-00509
v.                                               )
                                                 )       JUDGE CAMPBELL
DISMAS CHARITIES, INC., et al.,                  )       MAGISTRATE JUDGE HOLMES

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

28), which was filed on August 20, 2021. Through the Report and Recommendation, the

Magistrate Judge recommends that the petition for habeas corpus relief be denied and that this

action be dismissed without prejudice. Petitioner filed an objection (Doc. No. 31) to the Report

and Recommendation. For the reasons discussed below, the Magistrate Judge’s Report and

Recommendation will be adopted and approved.

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       The Magistrate Judge recommends that the petition for habeas corpus relief be denied for

lack of exhaustion. Petitioner does not lodge a specific objection to the Report and

Recommendation, but rather expresses disagreement with the Court's handling of this action. Thus,




     Case 3:20-cv-00509 Document 32 Filed 09/13/21 Page 1 of 2 PageID #: 250
Petitioner’s objection does not provide a basis to reject or modify the Report and Recommendation.

See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004) (“An ‘objection’ that does

nothing more than state a disagreement with a magistrate's suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.”).

       Having reviewed the Report and Recommendation and considered Petitioner’s objection,

the Court concludes that the Report and Recommendation (Doc. No. 28) should be adopted and

approved. Accordingly, the petition for habeas corpus relief (Doc. No. 1) is DENIED and this

action is DISMISSED without prejudice. The Clerk is directed to close the file.

       It is so ORDERED.
                                                    ________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                2

    Case 3:20-cv-00509 Document 32 Filed 09/13/21 Page 2 of 2 PageID #: 251
